Drawings
The drawings are objected to as failing to comply with:
37 CFR 1.83(a) because they fail to show bush 40 and ring 42 made of plastic as recited in claim 6. See MPEP 608.02 for the appropriate cross hatch pattern to depict such material.
37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 200.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is objected to because it includes the word “improved”.  See MPEP 606.

The disclosure is objected to because the detailed description of the invention fails to describe details corresponding to the limitations of claims 2 & 6.

Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 10, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
Claims 1, 4, 6, 7, 10, 11, 14 & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiss, US 4,846,761.  Weiss discloses an industrial application, comprising: 
a drive unit (3) including a shaft (1); 
a mechanical application (4) including a shaft (2); and 
a coupling connecting the shaft of the drive unit and the shaft of the mechanical application to one another for transmission of torque, said coupling comprising: 
a plurality of laminations (6, 7) forming a lamination package (5) and having lamination holes arranged flush to form an assembly opening (see also col. 2, lines 9-14);
a metal (see “all-steel” at col. 2, line 27) ring (12); and 
a metal bush (10) accommodated in the assembly opening and having a first end area (see “opposite side” at col. 2, line 22) connected to the ring via a form-fit connection (13),
wherein the bush has a collar (11) on one side for support of the bush against the lamination package.

Claim Rejections - 35 USC § 103
Claim 1-11 & 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wahling, US 7,871,331 in view of Aoko, US 6,626,763.  Wahling discloses an industrial application, comprising: 
a drive unit (see “drive train” at col. 2, line 67)) including a shaft (col. 2, line 66); 
a mechanical application (see “motor vehicle” at col. 2, line 67) including a shaft (col. 2, line 66); and 
a coupling connecting the shaft of the drive unit and the shaft of the mechanical application to one another for transmission of torque, said coupling comprising: 
a package (10) and having holes arranged flush to form an assembly opening (see Figs. 1 & 2);
a ring (16); and 
a  bush (14) accommodated in the assembly opening and having first & second end areas, each connected to a ring (16) via a form-fit, clip-on connection (see Fig. 5),
wherein at least one of the bush and the ring is made of deformable plastic material (col. 3, lines 10-30) to render the form-fit connection releasable,
wherein an intermediate ring (40) is arranged in the assembled state between the bush and the ring.
Wahling does not expressly disclose the package (10) comprises a plurality of laminations.  Aoki teaches at col. 1, lines 49-53, that it is known in the art to use a lamination package (9) comprising a plurality of laminations (24) in place of a coupling (1) (which is like Wahling’s package (10)) in order to use a coupling that is less complicated and smaller in size.  It would have been obvious to one of ordinary skill in the art to modify the industrial application of Wahling by making the coupling from a plurality of laminations, in order to provide a coupling that is less complicated and smaller in size as taught by Aoki.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over any one of Weiss, and the combination of Wahling and Aoki.  Each of Weiss and the combination of Wahling and Aoki includes a method of manufacturing a coupling comprising every limitation of the claim except neither expressly discloses its rings and bushes being connected essentially at the same time.  However, there is nothing in either Weiss or the combination of Wahling and Aoki physically preventing all its rings and bushes from being connected essentially at the same time.  As such, it would have been obvious in either Weiss or the combination of Wahling and Aoki to connect the rings and bushes essentially at the same time in order to minimize time of assembly.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Looker, US 6,452,287 in view of Wahling and Aoki.  Looker discloses a wind power plant comprising:
a generator (see “energy generating device” at col. 1, line 67);
a drive train including a rotor (7) shaft (see Fig. 4) in driving relationship to the generator and a coupling (15) connecting the rotor shaft to a shaft (15a) of the generator for transmission of torque.  
Looker does not expressly disclose the coupling (15) comprising all the limitations of instant claim 1.  However, it would have been obvious to one of ordinary skill in the art to modify the wind power plant of Looker by making its coupling so that it comprises all the limitations of instant claim 1  in order to provide a coupling that is less complicated and smaller in size as taught by Aoki.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kleinewegen discloses a coupling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679